DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 06/14/2019 for application number 16/272,865.
2.    	Claims 1-20 are presented for examination. Claims 1, 10 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/19/2019, 11/13/2019, 12/20/2019, 03/09/2020, 09/11/2020, 12/08/2020, 03/12/2021, 04/21/2021 and 09/08/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 10 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The limitations of receiving test data associated with performance of one or more tests in a non- clinical setting, wherein the one or more tests are associated with an identification of one or more nutritional responses; determining an accuracy of the test data; and causing, based, at least in part, on the accuracy of the test data, performance of one or more of the following actions: confirming the test data; generating one or more of a quality score or a classification for the test data; adjusting at least a portion of the test data; or adjusting a weighting associated with a machine learning mechanism, as drafted, covers activities by humans but for the recitation of generic computer components. The claim(s) recite(s) “receiving...; and “causing”. This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. “Receiving” is doing nothing more than receiving the information and “causing” also includes “confirming”, “adjusting” and “generating” which all things that human can do whether using pen and paper and/or in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, then it falls within the “Mental processes” grouping of abstract ideas. Additionally, if a claim limitation covers concepts 
This judicial exception is not integrated into a practical application. In particular, the claims recite the receiving a test data, machine learning mechanism, a computer system, a computer system, processors, computer-readable storage mediums. 
The computer system, processors, computer-readable memories, storage mediums and/or program instructions, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
The receiving test data are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim further recites an additional element of adjust a weighting using machine learning to determine accuracy under “apply it” rationale to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. For example, it is known that when a user receiving data and confirming data, it is common to this data provided using some kind of sensor. Put another way, for a user to perform above action to a computer, the computer must sense the behavior of the user, which requires the use of some form of sensor.  The above limitation can also 
Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., receiving test data and evaluating the data for accuracy and confirming. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the receiving a test data, machine learning mechanism, a computer system, a computer system, processors, computer-readable storage mediums amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim the receiving the test data comprises receiving one or more of food data or biome data associated with the individual, wherein the food data indicates one or more foods consumed by an individual to evoke a nutritional response. The limitation 
 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim wherein generating the one or more of the quality score or the classification comprises performing one or more of: generating a food data score that provides an indication of a quality of the food data received; generating a biome data score that provides an indication of a quality of the biome data; generating a device test data score that provides an indication of a quality of the device 71Attorney Docket No.: Z027-0007US test data captured by an electronic device, or generating a lab test data score that provides an indication of a quality of the lab test data. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a food item nutrition value to generate test data.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim wherein determining the accuracy of the test data comprises generating a score for the test data, wherein the score provides an indication of the accuracy of the test data, and wherein generating the score comprises one or more of applying a machine learning mechanism to the test data to generate test accuracy data or receiving the test result data from an input device associated with an authorized user. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known to compare test data to training data to generate accuracy data.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim generating a graphical user interface that includes user interface elements associated with the test data, causing the graphical user interface to be presented on a display, and receiving adjusted data in response to an interaction with one or more of the user interface elements.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to present adjusted test data.  This limitation can also be understood as falling into the “Mental processes” grouping of 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim generating one or more of a recommendation or a prediction using at least a portion of the test data that has been adjusted.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to present adjusted test data.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible. 

Dependent claims 11-14, 16, 19 and 20 are rejected for the same


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ewart Carson (Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data; NPL as IDS submitted on 12/20/2019) hereinafter Carson in view of Heaton (US Pub 2011/0053121).


Regarding claim 1, Carson teaches, a method, comprising: 
determining an accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; (ii) to quantify the frequency and patterns of missing measurements and times between measurements (based on the quality of data on meter with frequency determining the accuracy of test data); page 282 right column); and 
causing, based, at least in part, on the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; page 282 right column), performance of one or more of the following actions: 
confirming the test data (Carson; If data are non-stationary (in particular containing significant change in level) then high levels of missing data are not 
generating one or more of a quality score or a classification for the test data; 
adjusting at least a portion of the test data; or adjusting a weighting associated with a machine learning mechanism.  

Carson does not teach expressly,
receiving test data associated with performance of one or more tests in a non- clinical setting, wherein the one or more tests are associated with an identification of one or more nutritional responses; 
However, Heaton teaches,
receiving test data associated with performance of one or more tests in a non- clinical setting, wherein the one or more tests are associated with an identification of one or more nutritional responses (Heaton; monitoring individual metabolic response for an individual; paragraph 18, further information about timing, quantity and type of foodstuffs, about physical activity and/or activity about physiological parameter received such as heart rate from device or input from user to compare with reference data to process result of the comparison for conclusion (as user consume foodstuff compare results with reference data); paragraph 88); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Heaton’s technique of monitoring metabolic response with consuming foodstuff, physical activities to modify monitoring blood glucose with glucose 

Regarding claim 2, Carson and Heaton teaches claim 1. Heaton further teaches,
wherein receiving the test data comprises receiving one or more of food data or biome data associated with the individual, wherein the food data indicates one or more foods consumed by an individual to evoke a nutritional response (Heaton; generating a second data representing a measure of glucose level and generate conclusion when compare with reference data with nutritional quality of foodstuff consumed by user; paragraphs 30-33)

Regarding claim 3, Carson and Heaton teaches claim 1. Carson further teaches, wherein generating the one or more of the quality score or the classification comprises performing one or more of: 
generating a food data score that provides an indication of a quality of the food data received; 
generating a biome data score that provides an indication of a quality of the biome data; 
generating a device test data score that provides an indication of a quality of the device 71Attorney Docket No.: Z027-0007US test data captured by an electronic device (Carson; quality of the data collected by the patient in their home setting (Glucose meter) for insulin dependent diabetes for motivation, behavior and general health status of patient, 
generating a lab test data score that provides an indication of a quality of the lab test data

Regarding claim 4, Carson and Heaton teaches claim 1. Carson further teaches,
wherein determining the accuracy of the test data comprises identifying one or more of a food classification error, a food quantity estimation error, or a food timing error (Carson; blood glucose data are influenced by the timing of the measurements and by the existence of special events and such data are not stationary between visits (timing of the food different therefore glucose measurement accuracy depending on collecting timing of the glucose data); page 290 paragraph 2)

Regarding claim 5, Carson and Heaton teaches claim 1. Carson further teaches,
wherein determining the accuracy of the test data comprises generating a score for the test data, wherein the score provides an indication of the accuracy of the test data (Carson; objective of the study were: (i) to compare the quality of data in paper records and those collected by meter; (ii) to quantify the frequency and patterns of missing measurements and times between measurements (based on the quality of data on meter with frequency determining the accuracy of test data); page 282 right column), and wherein generating the score comprises one or more of applying a machine learning mechanism to the test data to generate or receiving the test result data from an input device associated with an authorized user (Carson; as shown in figure 3, user of the meter able to input data into the device as “Direct data entry” or data generate from “Electronic meter”, also, daily pattern in blood glucose data a glucose modal day extracted by using an appropriate statistical  method; page 287 right column)

Regarding claim 6, Carson and Heaton teaches claim 1. Carson further teaches,
generating a graphical user interface that includes user interface elements associated with the test data, causing the graphical user interface to be presented on a display, and receiving adjusted data in response to an interaction with one or more of the user interface elements (Carson; advisor module use the results of patient specific modeler to calculate blood glucose and automatic mode searches pre-calculated range of adjustment and simulator allow user to test their own selections (interact with the testing device) and results returned to database for comparison (display results on device interface where user can compare with previous); page 288 paragraph 3)

Regarding claim 7, Carson and Heaton teaches claim 1. Carson further teaches,
wherein determining the accuracy comprises utilizing a machine learning mechanism (Carson; identification of outlying values considered by incorporating mathematical models within the series framework which allows calculation of expected glucose lowering for current levels of insulin and glucose in the blood; page 291 left col. Last par and right col. first para, also, structural time series 

Regarding claim 8, Carson and Heaton teaches claim 1. Carson further teaches,
wherein the test data includes data obtained from a plurality of individuals (Carson; cohort of patients use for the study; page 283 section 2.2).  

Regarding claim 9, Carson and Heaton teaches claim 1. Carson further teaches,
generating one or more of a recommendation or a prediction using at least a portion of the test data that has been adjusted (Carson; following insulin adjustment new blood glucose data yield another modal day, characteristics of new regimen attributed to change in therapy and this dose response relationship may quantified and used to predict the consequence of insulin changes (predicted consequence of test data changes); page 287 left column)

Claim 10 is a system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Carson and Heaton teaches a data ingestion service, including one or more processors (Heaton; fig 1A; CPU 120; paragraph 148)

Claims 11-14 and 16: they are system claims that corresponding to method claims 2-3, 5-6 and 9. Therefore, they are rejected for the same reason as claims 2-3, 5-6 and 9 above.

Regarding claim 15, Carson and Heaton teaches claim 10. Carson further teaches,
determining the accuracy comprises utilizing a machine learning mechanism (Carson; identification of outlying values considered by incorporating mathematical models within the series framework which allows calculation of expected glucose lowering for current levels of insulin and glucose in the blood; page 291 left col. Last par and right col. first para, also, structural time series modelling use the state space form to combine mathematical equations for pattern in the data with re-estimation of parameters at each additional blood glucose measurement; page 287 right last paragraph (machine learning algorithm relates to a mathematical analysis of pattern)) and wherein the test data includes data from a plurality of individuals (Carson; cohort of patients use for the study; page 283 section 2.2)

Claim 17 is a computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Carson and Heaton teaches A non-transitory computer-readable storage medium (Heaton; fig 1A; storage 130; paragraph 148) having computer- executable instructions stored thereupon 

Regarding claim 18, Carson and Heaton teaches claim 17. Heaton further teaches,
wherein receiving the test data comprises receiving one or more of food data, wherein the food data indicates one or more foods consumed by an individual to evoke a nutritional response (Heaton; generating a second data representing a measure of glucose level and generate conclusion when compare with reference data with nutritional quality of foodstuff consumed by user; paragraphs 30-33), biome data associated with the individual, device test data captured by one or more electronic devices configured to measure one or more biological markers, or lab test data provided to one or more labs for analysis (Carson; patients returned hospital clinic at intervals of 2 months to download data and repeat clinical tests; page 283 right column).  

Claim 19 is a computer-readable storage medium claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.

Regarding claim 20, Carson and Heaton teaches claim 17. Heaton further teaches,
wherein determining the accuracy of the test data comprises receiving data from a user interface associated with one or user (Carson; cohort of patients use for the study; page 283 section 2.2, further patients returns to hospital clinic to download test data (receive test data from patients devices); page 283 left column), and receiving data from a machine learning mechanism (Carson; identification of outlying values considered by incorporating mathematical models within the series framework which allows calculation of expected glucose 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Randloev et al. (US 2014/0073892 A1) teaches evaluating accuracy of continuous glucose monitoring device collect sample every 10 minutes and two days records train and test using machine learning ([0124]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143